Case 0:19-cv-60341-MGC Document 32 Entered on FLSD Docket 06/26/2019 Page 1 of 19




                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA

                            CASE NO. 19-CV-60341-CIV-COOKE/HUNT




   OJ COMMERCE LLC; and
   NAOMI HOME, INC.,

                    Plaintiffs,

   v.


   KIDKRAFT, LP; and
   MIDOCEAN PARTNERS, LP,


                     Defendants.


   ________________________________/


                JOINT MOTION FOR ENTRY OF AGREED PROTECTIVE ORDER
                  AND STIPULATION TO CONFIDENTIALITY AGREEMENT

            Pursuant to Rule 26(c) of the Federal Rules of Civil Procedure, the parties (i) jointly

   move this Court for the entry of the attached Agreed Protective Order and (ii) hereby

   stipulate and agree to the following Confidentiality Stipulation.

                    STIPULATION TO CONFIDENTIALITY AGREEMENT

            This Stipulation to Confidentiality Agreement (“Stipulation") is entered into by

   and among OJ COMMERCE LLC ("OJ Commerce") and NAOMI HOME, INC. ("Naomi

   Home"), through counsel Boies Schiller Flexner LLP and Shlomo Y. Hecht, P.A., and

   KIDKRAFT, INC. ("KidKraft") and MIDOCEAN PARTNERS IV, L.P. ("MidOcean"),

                                                   1
   49282673;2
Case 0:19-cv-60341-MGC Document 32 Entered on FLSD Docket 06/26/2019 Page 2 of 19



   through counsel Gibson, Dunn & Crutcher LLP and Akerman LLP. OJ Commerce,

   Naomi Home, KidKraft and MidOcean will be referenced herein collectively as the

   "Parties" and each as a "Party."



                                         Materials Covered

            1.   This Stipulation applies to all information and materials disclosed during

   the course of this action (the “Litigation”) by any party or non-party, including

   information disclosed: (a) in discovery, hearing, trial, or appeal; (b) in any pleading,

   document, affidavit, declaration, brief, motion, transcript, or other writing; or (c) in

   testimony given in a deposition, hearing, or trial, and any copies, notes, abstracts or

   summaries of such information. The materials identified in subparagraphs (a) through

   (c), including any information derived therefrom, are referred to in this Stipulation

   collectively as “Litigation Materials.”

                                      Confidential Information

            2.   For purposes of this Stipulation the term “Confidential Information” shall

   mean any information that the producing Party believes in good faith contains non-

   public, sensitive or confidential information which that Party believes should not be

   disclosed publicly.    The term “Highly Confidential Information” shall mean any

   information that the producing Party believes in good faith cannot be disclosed without

   threat of competitive injury, because such Highly Confidential Information is believed to

   be proprietary, highly commercially sensitive, or trade secret information.        Highly

   Confidential Information may include, but is not limited to, technical or scientific

   information, financial information, business information, marketing information,

   strategic information, product development information, customer lists or information,

   supplier lists or information, design specifications, scientific processes or formulas, and

   trademarks.

            3.   This Stipulation shall apply to any documents, testimony or information

                                                 2
   49282673;2
Case 0:19-cv-60341-MGC Document 32 Entered on FLSD Docket 06/26/2019 Page 3 of 19



   produced during this action which is asserted by the Parties as containing or constituting

   confidential information. Information, documents or testimony subject to this Stipulation

   shall be referred to herein as Confidential Information or Highly Confidential

   Information, as described above.       Information, documents or testimony will be

   designated by the Parties by writing/stamping the term “Confidential” or "Highly

   Confidential" on the document in such a manner as will clearly designate the material as

   falling within this Stipulation.

            4.   Except as otherwise provided herein, Confidential Information and Highly

   Confidential Information shall remain at all times in the custody of the counsel of record

   and shall not be disclosed by the receiving person to any person other than as specifically

   permitted in this Stipulation.     Confidential Information and Highly Confidential

   Information will be used by any receiving person solely in connection with the litigation

   between the parties, the preparation and trial of this litigation, and/or any related

   appellate proceedings, and not for any other purpose, such as any other pending

   litigation, release to the media, or for any business, commercial or other competitive

   purposes.

                              Designation of Litigation Materials

            5.   Documents or other tangible Litigation Materials (apart from depositions

   and pre-trial testimony) produced by a party or non-party may be designated as

   “Confidential” or "Highly Confidential" by any Party through either: (i) stamping or

   affixing the legend “Confidential” or "Highly Confidential" to each page containing

   Confidential Litigation Material or Highly Confidential Litigation Material at or before

   production or within 45 days from the execution of this Stipulation, whichever is later; or

   (ii) in the case of electronically stored information produced in native format, by

   including “Confidential” or “Highly Confidential” in the file or directory name, or by

   affixing the legend “Confidential” or “Highly Confidential” to the media containing the

   Litigation Material (e.g., CD-ROM, floppy disk, DVD). All such designated materials

                                               3
   49282673;2
Case 0:19-cv-60341-MGC Document 32 Entered on FLSD Docket 06/26/2019 Page 4 of 19



   must be marked in the load file so that these files can be readily identified by counsel.

            6.    Deposition   or   other   pre-trial   testimony   may    be   designated     as

   “Confidential” or "Highly Confidential" through any one or more of the following means:

   (i) by stating orally on the record that the information is “Confidential” or "Highly

   Confidential" on the day the testimony is given; (ii) by sending written notice to all Parties

   designating information as “Confidential” or "Highly Confidential" within 10 court days

   after receipt of a copy of the transcript from the court reporter or within 45 days from the

   execution of this Stipulation, whichever is later; or (iii) by stamping or affixing the legend

   “Confidential” or "Highly Confidential" on the relevant portion(s) of the transcript at or

   before the signing of the transcript by the witness. All information disclosed during a

   deposition shall be deemed to have been designated “Confidential” until the expiration

   of the time within which the witnesses may sign the transcript, whether or not any

   portion of the transcript has been designated previously.

            7.    Where only a portion of Litigation Materials is designated as “Confidential”

   or "Highly Confidential," counsel claiming such confidentiality shall designate only the

   parts of any such materials for which confidentiality is claimed.

            8.    Inadvertent failure to designate Litigation Materials as “Confidential” or

   "Highly Confidential" at the time of production or disclosure shall not operate to waive

   a party’s right to later designate such Litigation Materials as “Confidential” or "Highly

   Confidential."

            9.    The designation of Litigation Material as "Confidential" or "Highly

   Confidential" shall constitute a representation that such Litigation Material has been

   reviewed by an attorney representing the Party making the designation, and that there is

   a good faith basis for such designation.

            10.   Each Party or Non-Party that designates information or items for protection

   under this Stipulation must take care to limit any such designation to specific material

   that qualifies under the appropriate standards. The Party designating the material as

                                                 4
   49282673;2
Case 0:19-cv-60341-MGC Document 32 Entered on FLSD Docket 06/26/2019 Page 5 of 19



   "Confidential" or "Highly Confidential" shall designate only those parts of material,

   documents, items or oral or written communications that qualify so that other portions

   of the material, documents, items or communications for which protection is not

   warranted are not swept unjustifiably within the ambit of this Stipulation.          Mass,

   indiscriminate or routinized designations are prohibited. Designations that are shown to

   be clearly unjustified or that have been made for an improper purpose (e.g., to

   unnecessarily encumber the case development process or to impose unnecessary

   expenses and burdens on other parties) may expose the designating Party to sanctions.

   If it comes to a designating Party’s attention that information or items that it designated

   as "Confidential" or "Highly Confidential" do not qualify for such designation, that

   designating Party must promptly notify all other Parties that it is withdrawing the

   inapplicable designation.

                                      Limitations on Use

            11.   The parties agree that “Confidential” or "Highly Confidential" Litigation

   Materials shall be used solely and exclusively for the purposes of this Litigation styled,

   OJ Commerce, LLC and Naomi Home, Inc. v. KidKraft, Inc. and MidOcean Partners IV, L.P.,

   United States District Court, Miami Division, Case No. 19-cv-60341-CIV-Cooke/Hunt,

   including any appeals arising from this Litigation. The parties further agree that

   “Confidential” or "Highly Confidential" Litigation Materials shall not either directly

   or indirectly, in whole or in part, be revealed, reproduced, disseminated, or disclosed

   in any manner or made available for inspection and copying, to any individuals or

   entities except in accordance with this Stipulation.

          Treatment of “Confidential” and "Highly Confidential" Litigation Materials

            12.   No copy of “Confidential” or "Highly Confidential" Litigation Materials

   shall be made except to the extent necessary for the preparation and conduct of the

   Litigation, including discovery, mediation, motion practice, trial, or appeal. Any person

   responsible for making such copies must ensure that all such copies adequately reflect

                                               5
   49282673;2
Case 0:19-cv-60341-MGC Document 32 Entered on FLSD Docket 06/26/2019 Page 6 of 19



   the appropriate designations.

            13.   “Confidential” Litigation Materials, including any copies, notes, abstracts,

   or summaries, shall be maintained in confidence by the person to whom such materials

   are produced or disclosed, and shall not be disclosed to any person except:

            (a)   the Court, persons employed by the Court, and court reporters transcribing

   any hearing, trial, or deposition in this Litigation or any appeal therefrom;

            (b)   counsel of record to the Parties in the Litigation and the partners,

   associates, paralegals, and support staff who are employed by such counsel, and service

   vendors of such counsel (including outside copying and litigation support services) who

   are assisting with the Litigation, and to whom disclosure is necessary;

            (c)   Parties, and the directors, officers, employees, general partners, and limited

   partners of the Parties, or any subsidiary or affiliate thereof, who are assisting with or

   making decisions concerning the Litigation, to the extent deemed reasonably necessary

   by counsel of record for the purpose of assisting in the prosecution or defense of the

   Litigation for use in accordance with this Stipulation;

            (d)   subject to Paragraph 15, witnesses or deponents, and their counsel;

            (e)   subject to Paragraph 16, experts or consultants retained by the parties or

   their counsel to assist counsel for the Parties to prepare the Litigation for trial and service

   vendors of such experts or consultants (including outside copying services and outside

   support services) who are assisting with the Litigation;

            (f)   Any person indicated on the face of a document or accompanying covering

   letter, email, or other communication to be the author, addressee, or an actual or intended

   recipient of the document, or, in the case of meeting minutes, an attendee of the meeting;

   and

            (g)   Any other person only upon (i) order of the Court entered upon notice to

   the Parties, or (ii) written stipulation of, or statement on the record by, the producing

   Party who provided the Litigation Material being disclosed, and provided that such

                                                 6
   49282673;2
Case 0:19-cv-60341-MGC Document 32 Entered on FLSD Docket 06/26/2019 Page 7 of 19



   person signs an undertaking in the form attached as Exhibit A hereto.

            14.   “Highly Confidential” Litigation Materials, including any copies, notes,

   abstracts, or summaries, shall be maintained in confidence on an outside-counsel-only

   basis by the outside counsel to whom such materials are produced or disclosed, and shall

   not be disclosed to any person except:

            (a)   the Court, persons employed by the Court, and court reporters transcribing

   any hearing, trial, or deposition in this Litigation or any appeal therefrom;

            (b)   outside counsel of record to the Parties in the Litigation and the partners,

   associates, paralegals, and support staff who are employed by such counsel, and service

   vendors of such counsel (including outside copying and litigation support services) who

   are assisting with the Litigation, and to whom disclosure is necessary;

            (c)   subject to Paragraph 16, experts or consultants retained by the parties or

   their counsel to assist counsel for the Parties to prepare the Litigation for trial and service

   vendors of such experts or consultants (including outside copying services and outside

   support services) who are assisting with the Litigation;

            (d)   Any person indicated on the face of a document or accompanying covering

   letter, email, or other communication to be the author, addressee, or an actual or intended

   recipient of the document, or, in the case of meeting minutes, an attendee of the meeting;

   and

            (e)   Any other person only upon (i) order of the Court entered upon notice to

   the Parties, or (ii) written stipulation of, or statement on the record by, the producing

   Party who provided the Litigation Material being disclosed, and provided that such

   person signs an undertaking in the form attached as Exhibit A hereto.

            15.   Notwithstanding Paragraphs 13 and 14, “Confidential” or "Highly

   Confidential" Litigation Materials may be provided to persons listed therein (other than

   the Court, the court reporter, or an attorney acting as counsel to a Party to the Litigation

   or an employee of such counsel), only after: (i) they confirm their understanding and

                                                 7
   49282673;2
Case 0:19-cv-60341-MGC Document 32 Entered on FLSD Docket 06/26/2019 Page 8 of 19



   agreement to abide by the terms of this Stipulation by making such a statement on the

   record, and/or by signing the Certificate of Acknowledgment of and Stipulation to Be

   Bound by Confidentiality Stipulation (“Certificate”) in the form attached as Exhibit A

   hereto, or (ii) a court of competent jurisdiction orders them to abide by the terms of the

   Stipulation. Counsel for the Party showing, providing, or disclosing "Confidential"

   Litigation Material or "Highly Confidential" Litigation Material to any person required

   to execute a Certificate pursuant to this paragraph shall be responsible for obtaining such

   signed Certificate and retaining the original, executed copy thereof.

            16.   Notwithstanding Paragraph 13(e) and 14(c) above, "Confidential" Litigation

   Material or "Highly Confidential" Litigation Material may be provided to persons listed

   therein only to the extent necessary for such expert or consultant to prepare a written

   opinion, to prepare to testify, or to assist counsel in this Litigation, provided that such

   expert or consultant (i) is not currently an employee of, or advising or discussing

   employment with, or consultant to, any Party or any competitor or potential transaction

   counterparty of any Party, as far as the expert or consultant can reasonably determine,

   and (ii) is using said Litigation Material solely in connection with this Litigation; and

   further provided that such expert or consultant agrees to be bound by the terms of this

   Stipulation by signing a Certificate in the form attached as Exhibit A hereto. Counsel for

   the Party showing, providing, or disclosing "Confidential" Litigation Material or "Highly

   Confidential" Litigation Material to any person required to execute a Certificate pursuant

   to this paragraph shall be responsible for obtaining such signed Certificate and retaining

   the original, executed copy thereof.

            17.   To the extent that testimony is sought concerning "Confidential" Litigation

   Material or "Highly Confidential" Litigation Material during any deposition or in any

   other pre-trial venue, any Party may exclude any person (except for another party or in

   house counsel) from the deposition or other venue during such testimony if the



                                                8
   49282673;2
Case 0:19-cv-60341-MGC Document 32 Entered on FLSD Docket 06/26/2019 Page 9 of 19



   Confidential Litigation Material or Highly Confidential Litigation Material may not be

   disclosed to such person under the terms of this Stipulation.

            18.   Under no circumstances shall a party knowingly provide an expert or

   consultant who is a competitor or an employee of a competitor of a Party, or who is

   providing services to any of the foregoing, be provided access to "Confidential" Litigation

   Material or "Highly Confidential" Litigation Material absent further order of the Court or

   consent of the producing Party. “Competitors” as used in this paragraph do not include

   the parties and are persons or entities endeavoring to engage in the same or similar lines

   of business, provide the same or similar services, sell the same or similar products, and/or

   operate in the same markets, as well as any persons who are actually engaged in any of

   these activities.   The terms of Paragraph 19 shall apply in the event that a party

   inadvertently discloses “Confidential” or “Highly Confidential” Litigation Material to an

   expert or consultant who is a competitor or an employee of a competitor of a Party, or

   who is providing services to any of the foregoing.

                            Inadvertent Disclosure and Production

            19.   In the event that Litigation Materials designated as “Confidential” or

   "Highly Confidential" are disclosed to someone not authorized to receive such

   information under this Stipulation, counsel of record for the party involved shall

   immediately give notice of such unauthorized disclosure to counsel of record for the

   party who initially so designated the Litigation Materials as “Confidential” or "Highly

   Confidential" and shall also describe the circumstances of the unauthorized disclosure.

            20.   In the event documents which are claimed to be “Confidential” or "Highly

   Confidential" are inadvertently produced without the appropriate designation the

   producing Party may notify in writing the Party to whom the production has been made

   that the Litigation Material constitutes "Confidential" or "Highly Confidential" Litigation

   Material. Upon receipt of this written notice, the Parties shall thereafter mark and treat

   the Litigation Material so designated as Confidential or Highly Confidential Litigation

                                                9
   49282673;2
Case 0:19-cv-60341-MGC Document 32 Entered on FLSD Docket 06/26/2019 Page 10 of 19



   Material, and such Litigation Material shall be fully subject to this Stipulation from the

   date of such written notice forward. In addition, upon receiving such written notice, any

   receiving Party that disclosed the Litigation Material prior to its designation as

   "Confidential" or Highly Confidential" shall exercise its best efforts (i) to ensure the return

   or destruction of such Litigation Material, (ii) to ensure that any documents or other

   materials derived from such Litigation Material are treated as if the Litigation Material

   had been designated as "Confidential" or Highly Confidential" when originally

   produced, and (iii) to ensure that such Litigation Material is not further disclosed except

   in accordance with the terms of this Stipulation.

            21.   The inadvertent production of any documents or giving of any testimony

   claimed to be “Confidential” or "Highly Confidential" shall not constitute a waiver of any

   such confidentiality.

            22.   The Parties do not intend to disclose information subject to a claim of

   attorney-client privilege, work product designation, or any other privilege or protection.

   If a Party, or producing non-party (“Disclosing Party”) inadvertently discloses such

   privileged or protected information (“Inadvertently Disclosed Information”) to another

   party (“Receiving Party”), it shall promptly notify the Receiving Party and the following

   provisions will apply:

                  a. The disclosure of Inadvertently Disclosed Information shall not

                     constitute or be deemed a waiver or forfeiture in this proceeding or any

                     other federal or state proceeding of any claim of attorney-client

                     privilege, work product protection, or any other privilege or protection

                     that the Disclosing Party would otherwise be entitled to assert with

                     respect to the Inadvertently Disclosed Information and its subject

                     matter.

                  b. If a Disclosing Party notifies the Receiving Party of Inadvertently

                     Disclosed Information, the Receiving Party shall:

                                                 10
   49282673;2
Case 0:19-cv-60341-MGC Document 32 Entered on FLSD Docket 06/26/2019 Page 11 of 19



                         i.   immediately       cease   using,   copying,   or   distributing   the

                              Inadvertently Disclosed Information; and

                        ii.   shall return or certify the destruction of, within five (5) days, all

                              copies of the Inadvertently Disclosed Information, including any

                              documents created by the Receiving Party based upon such

                              information to the Disclosing Party.

                   c. The Receiving Party may move the Court for an order permitting it to

                      retain and use the Inadvertently Disclosed Information. Such motion

                      must be made within ten (10) days after the Disclosing Party first

                      provides notice to the Receiving Party of the Inadvertently Disclosed

                      Information. A motion filed by the Receiving Party under this provision

                      may reference the contents of and attach the challenged discovery

                      material or information in any related submissions to the Court,

                      provided the filing is made under seal. The Receiving Party (i) may

                      while the motion is pending, keep, but must not use or disclose, the

                      Inadvertently Disclosed Information until the claim is resolved; and (ii)

                      must take reasonable steps to retrieve the Inadvertently Disclosed

                      Information if the Receiving Party disclosed it before being notified by

                      the Disclosing Party.

                   If the Receiving Party discovers that it has received Inadvertently Disclosed

            Information, it shall immediately inform the Disclosing Party and follow the same

            procedures above. Where the Parties agree, or the Court orders, that Inadvertently

            Disclosed Information is protected by the attorney-client, work product, or any

            other privilege, and such material was originally produced in electronic format on

            media containing production materials, the producing Party or non-party shall

            promptly provide replacement production media, omitting the privileged

            material, to the receiving Party.

                                                   11
   49282673;2
Case 0:19-cv-60341-MGC Document 32 Entered on FLSD Docket 06/26/2019 Page 12 of 19



                                 Use in Court and Depositions

            23.   Litigation Materials designated as “Confidential” or "Highly Confidential"

   shall not be filed with the Court unless it is necessary to do so for purposes of trial,

   hearings, motions, or appeals. A Party that seeks to file under seal any Confidential

   Litigation Material or Highly Confidential Litigation Material must comply with the

   applicable civil rules and S.D. Fla. L.R. Rule 5.4. Confidential Litigation Material or

   Highly Confidential Litigation Material may only be filed under seal pursuant to a court

   order authorizing the sealing of the specific Confidential Litigation Material or Highly

   Confidential Litigation Material.    If a Party’s motion to file Confidential Litigation

   Material or Highly Confidential Litigation Material under seal is denied by the court, then

   the receiving Party may file the information in the public record unless otherwise

   instructed by the court.

            24.   If a Party's motion to file Confidential Litigation Material or Highly

   Confidential Litigation Material under seal is granted by the court, all such information

   or materials which comprise or contain “Confidential” or "Highly Confidential"

   information shall be filed in accordance with the procedures set forth in S.D. Fla. L.R.

   5.4(b)(1).

            25.   With respect to the examination of witnesses upon oral or written

   deposition, when information designated as “Confidential” or "Highly Confidential" is

   supplied, the court reporter shall be directed by the party using the information at the

   deposition to bind the designated testimony and/or exhibits in a separate volume and

   mark the volume “CONFIDENTIAL MATERIAL SUBJECT TO PROTECTIVE

   ORDER.” The party using “Confidential” or "Highly Confidential" Litigation Materials

   shall notify the court reporter of this Stipulation and the requested Order. Whenever

   Litigation Materials designated as “Confidential” or "Highly Confidential" are to be

   discussed or disclosed in a deposition, any person may require the exclusion from the

   room of any person who is not entitled to receive the Litigation Materials designated as

                                               12
   49282673;2
Case 0:19-cv-60341-MGC Document 32 Entered on FLSD Docket 06/26/2019 Page 13 of 19



   “Confidential” or "Highly Confidential" under this Stipulation, except the witness, his or

   her counsel, parties, experts who have executed the Certificate, and individuals

   responsible for creating the stenographic or video record of the deposition.

            26.      Nothing in this Stipulation shall prevent any of the parties from using

   “Confidential” or "Highly Confidential" Litigation Materials in connection with any trial,

   mediation, hearing, or other proceeding in the Litigation, or from seeking additional or

   further protection with respect to the use of any “Confidential” or "Highly Confidential"

   Litigation Materials.

                  Objections to “Confidential” or "Highly Confidential" Designation

            27.      If any Party in good faith: (a) objects to the designation of any Litigation

   Materials as “Confidential” or "Highly Confidential" or (b) objects to any Party’s use of

   this Stipulation generally, the Party shall state the specific grounds for the objection. If

   the Parties are then unable to resolve any such objection, the objecting Party may, within

   30 days, or within such other period as the Parties agree or as circumstances may warrant,

   move the Court to resolve the dispute. Until the Court rules on any such motion, the

   Litigation Materials shall continue to be deemed “Confidential” or "Highly Confidential"

   under the terms of this Stipulation, and all other terms and conditions of this Stipulation

   shall remain in full force and effect. If the objecting Party fails to make such a motion

   within 30 days or as otherwise agreed, the materials shall be deemed as “Confidential”

   or "Highly Confidential." This paragraph does not relate to proceedings related to

   violations of this Stipulation.

                                            Miscellaneous

            28.      Nothing in this Stipulation abridges the right of any person to seek its

   modification by the Court in the future.

            29.      By stipulating to the entry of the Protective Order, no Party waives any

   right it otherwise would have to object to disclosing or producing any information or

   item on any ground not addressed in this Stipulation. Similarly, no Party waives any

                                                  13
   49282673;2
Case 0:19-cv-60341-MGC Document 32 Entered on FLSD Docket 06/26/2019 Page 14 of 19



   right to object on any ground to use in evidence of any of the material covered by this

   Stipulation.

            30.   With respect to any dispute, motion, action, enforcement, or other

   disagreement regarding the terms of this Stipulation and Protective Order or the rights

   and obligations imposed herein, the Parties (i) submit to the exclusive jurisdiction of the

   courts in the State of Florida, and (ii) agree that Florida law shall govern notwithstanding

   any conflicts or choice of law doctrines.

            31.   The Parties agree that the production of any Litigation Material by any non-

   Party shall be subject to and governed by the terms of this Stipulation.

                                    Conclusion of Litigation

            32.   Within thirty days after receiving notice of the entry of an order, judgment,

   or decree finally disposing of this Litigation, or any other proceeding in which

   Confidential Litigation Material or Highly Confidential Litigation Material is permitted

   to be used, including the exhaustion of all possible appeals, and upon the written request

   of the producing Party, all persons having received Confidential Litigation Material or

   Highly Confidential Litigation Material shall either (i) make a good-faith and reasonable

   effort to return such material and all copies thereof (including summaries, excerpts, and

   derivative works) to counsel for the producing Party; or (ii) make a good-faith and

   reasonable effort to destroy all such Confidential Litigation Material or Highly

   Confidential Litigation Material, and certify to that fact in writing to counsel for the

   producing Party. However, outside counsel for the Parties shall be entitled to retain court

   papers, deposition and trial transcripts, and litigation files (including attorney work

   product containing Confidential Litigation Material or Highly Confidential Litigation

   Material), provided that such counsel, and employees of such counsel, shall maintain the

   confidentiality thereof and shall not disclose such court papers, depositions and trial

   transcripts, and litigation files (including attorney work product containing Confidential

   Litigation Material or Highly Confidential Litigation Material) to any person except

                                               14
   49282673;2
Case 0:19-cv-60341-MGC Document 32 Entered on FLSD Docket 06/26/2019 Page 15 of 19



   pursuant to a court order or agreement by the producing Party or except as otherwise

   required by law. All materials returned to the Parties or their counsel by the Court

   likewise shall be disposed of in accordance with this paragraph. The provisions of this

   Stipulation shall continue to be binding after the termination of the Litigation and the

   Court shall retain jurisdiction necessary to enforce the provisions of this Stipulation.

                                          Amendment

            33.   The provisions of this Stipulation may be modified at any time by written

   stipulation of the Parties as approved by an order of the Court. In addition, a Party may

   at any time apply to the Court for modification of this Stipulation pursuant to a motion

   brought in accordance with the applicable rules of the Court.

                                            Violation

            34.   Any violation of this Stipulation may be punished by appropriate measures

   including, without limitation, contempt proceedings and/or monetary sanctions.



            Accepted and agreed to by:

   Counsel for Plaintiffs                                   Counsel for Defendants



   by: /s/Velvel Freedman                            by: /s/ Joshua Lipton




                                                15
   49282673;2
Case 0:19-cv-60341-MGC Document 32 Entered on FLSD Docket 06/26/2019 Page 16 of 19



   Velvel (Devin) Freedman, Esq.             Joshua Lipton, Esq. (Pro hac vice)
   Florida Bar No. 99762                     Gibson, Dunn & Crutcher LLP
   Carl Goldfarb, Esq.                       1050 Connecticut Avenue, N.W
   Florida Bar No. 0125891                   Washington, D.C. 20036-5306
   Robert G. Keefe, Esq.                     Telephone: 202.955.8500
   Florida Bar No. 1010751                   Facsimile: 202.467.0539
   Laselve E. Harrison, Esq.                 Email: jlipton@gibsondunn.com
   Florida Bar No. 112537
   BOIES SCHILLER FLEXNER LLP                Scott K. Hvidt. Esq. (Pro hac vice)
   100 SE Second Street                      Gibson, Dunn & Crutcher LLP
   Miami, FL 33131                           2100 McKinney Avenue, Suite 1100
   Phone: (305) 539-8400                     Dallas, Texas 75201-6911
   Fax: (305) 539-1307                       Telephone: 214.698.3100
   Email: vfreedman@bsfllp.com               Facsimile: 214.698.3400
   Email: cgoldfarb@bsfllp.com               Email: shvidt@gibsondunn.com
   Email: rkeefe@basfllp.com
   Email: lharrison@bsfllp.com               -and-

   Shlomo Y. Hecht, P.A.                     Lawrence D. Silverman, Esq.
   Florida Bar No. 127144                    Florida Bar Number: 7160
   11651 Interchange Cir. S.                 Email:lawrence.silverman@akeman.com
   Miramar, FL 33025                         Alexandra M. Mora, Esq.
   Phone: 954-861-0025                       Florida Bar Number: 052368
   Fax: 615-413-6404                         Email: alexandra.mora@akerman.com
   Email: sam@hechtlawpa.com                 AKERMAN LLP
                                             Three Brickell City Centre
                                             98 Southeast Seventh Street, Suite 1100
                                             Miami, FL 33131
                                             Phone: (305) 374-5600
                                             Facsimile: (305) 374-5095

   Dated: June 26, 2019                      Dated: June 26, 2019




                                        16
   49282673;2
Case 0:19-cv-60341-MGC Document 32 Entered on FLSD Docket 06/26/2019 Page 17 of 19



                                AGREED PROTECTIVE ORDER

            THIS MATTER came before the Court on the Parties’ joint motion for entry of

   agreed protective order, which requests that the Court enter the preceding Stipulation to

   Confidentiality Agreement (“Stipulation”) as an Order of this Court. The Court GRANTS

   the Parties’ joint motion.

            “A district court has broad discretion when fashioning protective orders.” In re

   Alexander Grant & Co. Litig., 820 F.3d 352, 357 (11th Cir. 1987). Stipulated umbrella

   protective orders “encourage and simplify the exchanging of large numbers of

   documents, volumes of records and extensive filings without concern of improper

   disclosure.” Id. “This method replaces the need to litigate the claim to protection

   document by document, and postpones the necessary showing of ‘good cause’ required

   for entry of a protective order until the confidential designation is challenged.” Chi.

   Tribune Co. v. Bridgestone/Firestone, Inc., 263 F. 3d 1304, 1307 (11th Cir. 2001) (citing In re

   Alexander, 820 F. 2d at 356).

            Accordingly, the Parties’ Stipulation as set forth above shall govern the production

   and disclosure of Litigation Material produced or disclosed in the Litigation (as those

   terms are defined in the Stipulation), both before and after the entry of this Agreed

   Protective Order.

            DONE AND ORDERED in Chambers Miami, Florida this _____ day of

   ___________, 2019.



                                                      __________________________________
                                                      MARCIA G. COOKE
                                                      UNITED STATES DISTRICT JUDGE




                                                 17
   49282673;2
Case 0:19-cv-60341-MGC Document 32 Entered on FLSD Docket 06/26/2019 Page 18 of 19



   Copies furnished to:

   Patrick M. Hunt, U.S. Magistrate Judge
   Counsel of record




                                            EXHIBIT "A"

                           Certificate of Acknowledgement of and
                     Agreement to Be Bound by Confidentiality Stipulation


            I, ________________________, have read the attached Stipulation, understand its

   contents, and undertake to make no disclosures of Litigation Materials designated as

   “Confidential” or "Highly Confidential" to any person who is not permitted to have

   access to such materials by this Stipulation. In addition, I agree not to use any such

   Litigation Materials for any purpose other than assistance in this Litigation. I understand

   that a violation of this undertaking could be punishable by contempt of court. I further

   agree to consent to personal jurisdiction and venue in the Circuit Court of Miami-Dade

   County, Florida, for any proceedings related to the Stipulation.

            I declare under the penalty of perjury under the laws of the United States that this

   is a true and correct statement.



                                        Dated: ______________________________

                                        Name: ______________________________




                                                 18
   49282673;2
Case 0:19-cv-60341-MGC Document 32 Entered on FLSD Docket 06/26/2019 Page 19 of 19




                                      CERTIFICATE OF SERVICE


            I hereby certify that on this 26th day of June, 2019, a true and correct copy of the

   foregoing document was served via the Court’s CM/ECF System upon all counsel of

   record.



                                                            /s/ Alexandra M. Mora________
                                                           Alexandra M. Mora




                                                 19
   49282673;2
